Order entered December 1, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00894-CV

         TEXAS HEALTH AND HUMAN SERVICES COMMISSION, Appellant

                                                 V.

                                   JOSEPH MCRAE, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-04163

                                             ORDER
       We GRANT appellant’s November 21, 2014 unopposed second motion for an extension

of time to file a reply brief. Appellant shall file a reply brief by January 15, 2015.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE